Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 2, 2021

                                     No. 04-21-00173-CR

                                   Uzziel MUNOZ-CRUZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 549370
                         Honorable John Longoria, Judge Presiding


                                        ORDER
        We order the Bexar County Clerk, Lucy Adame-Clark, to file by June 7, 2021 a
supplemental record containing the trial court's order appointing appellate counsel and the trial
court's certification of defendant's right of appeal.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court